United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3767
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * District of South Dakota.
Juan Valadez,                            *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: January 5, 2007
                                 Filed: January 12, 2007
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Juan Valadez appeals the 120-month prison sentence imposed by the district
     1
court after he pleaded guilty to conspiring to possess with intent to distribute and to
distribute 500 grams or more of methamphetamine, in violation of 18 U.S.C.
§§ 841(a)(1) and 846. His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning whether Valdadez’s guilty
plea and corresponding appeal waiver were knowing and voluntary and asserting
several other arguments at Valadez’s request.

         1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
      We conclude that this appeal falls within the scope of the appeal waiver
Valadez agreed to as part of his written plea agreement. Further, though Valadez
repeatedly expressed his displeasure at the inclusion of the appeal waiver in the plea
agreement, he also repeatedly expressed his understanding of the implications of the
waiver and his understanding that the plea agreement was dependent on inclusion of
the waiver. Thus, we conclude the appeal waiver is valid, and we enforce it. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, both
plea agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result; one important way district court can ensure plea
agreement and appeal waiver are knowing and voluntary is to properly question
defendant about decision to enter agreement and to waive right to appeal); see also
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues falling outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to
withdraw.
                     ______________________________




                                         -2-